            Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

JAMES GARCIA, On Behalf of                     )
HIMSELF and All Others Similarly               )
Situated,                                      )
                                               )       COLLECTIVE ACTION
      Plaintiff,                               )
                                               )       CASE NO. _________________
v.                                             )
                                               )       JUDGE ____________________
ATHENA CAPITAL, LLC d/b/a                      )
JOHNNY’S PIZZA,                                )       JURY DEMAND
                                               )
      Defendant.                               )



                           COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff James Garcia (“Named Plaintiff”) brings this collective action on behalf

of himself and all other similarly situated current and former employees against Defendant

Athena Capital, LLC d/b/a Johnny’s Pizza (“Athena”), his employer, to recover unpaid overtime

wages under the Fair Labor Standards Act (“FLSA”).

       2.      Athena is a franchisee of Johnny’s Pizza Franchise Systems, Inc. and operates a

Johnny’s Pizza restaurant in Athens, Georgia. Named Plaintiff and those similarly situated are

hourly-paid Cooks, Drivers/Dishwashers, Kitchen Managers, and Assistant Managers who

worked for Athena during the applicable statutory period in its Athens, Georgia restaurant.

       3.      Named Plaintiff brings his FLSA claims on his own behalf and on behalf of all

similarly situated employees of Athena as a collective action pursuant to 29 U.S.C. § 216(b).
              Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 2 of 7



                                          JURISDICTION

         4.      This Court has jurisdiction over Named Plaintiff’s claims because they are

brought pursuant to 29 U.S.C. § 216(b) and because they raise a federal question pursuant to

28 U.S.C. § 1331.

         5.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant resides in this judicial district and because the claims arose in this judicial district.

                                              PARTIES

         6.      Named Plaintiff James Garcia is a resident of Athens, Clarke County, Georgia and

was employed by Athena to work in its Athens, Georgia restaurant from June 2017 to August

2018.

         7.      Defendant Athena Capital, LLC is a Georgia domestic limited liability company

with its principal office located at P.O. Box 5165, Athens, Georgia, 30604.               Defendant’s

registered agent in Georgia can be served at 220 College Avenue, Suite 300, Athens, Georgia,

30601.

         8.      Throughout the statutory period covered by this action, Athena employed

individuals who are engaged in interstate commerce and/or in the production of goods for

interstate commerce or are engaged in handling, receiving, selling, or otherwise working on

goods or materials that were moved in or produced for interstate commerce. As such, Athena is

and was covered by the FLSA.

                                               FACTS

         9.      Named Plaintiff and those he seeks to represent in this action were employed by

Athena as Cooks, Drivers/Dishwashers, Kitchen Managers, and Assistant Managers at its

Johnny’s Pizza restaurant in Athens, Georgia.




                                                   2
          Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 3 of 7



       10.    Named Plaintiff and those similarly situated routinely worked over forty (40)

hours per week for Athena.

       11.    During the three-year period relevant to this lawsuit, Athena has employed dozens

of Cooks, Drivers/Dishwashers, Kitchen Managers, and Assistant Managers at its Athens,

Georgia restaurant. For employees working in these positions during the applicable statutory

period covered by this lawsuit, Athena paid them a regular hourly rate for all hours worked.

However, Athena’s policy and practice was to not pay these employees the FLSA-mandated

overtime rate for hours worked over forty (40) in a workweek. Instead, it was Athena’s policy

and practice to pay these employees the same hourly rate for all hours worked, regardless of

whether the hours worked totaled less than or more than forty (40).

       12.    Throughout the applicable statutory period covered by this lawsuit, the Cooks,

Drivers/Dishwashers, Kitchen Managers, and Assistant Managers employed by Athena at its

Johnny’s Pizza restaurant in Athens, Georgia were not exempted from the overtime requirements

set by the FLSA.

       13.    From approximately June 2017 to December 2017, Named Plaintiff was

employed by Athena as a Cook and a Driver/Dishwasher at its Johnny’s Pizza restaurant in

Athens, Georgia. From approximately December 2017 to August 2018, Named Plaintiff was

employed by Athena as a Kitchen Manager at its Johnny’s Pizza restaurant in Athens, Georgia.

In each of these positions, Named Plaintiff was paid an hourly rate by Athena for each hour

worked but was not paid the FLSA-mandated overtime rate for hours worked over forty (40) in a

workweek.

       14.    Athena’s own records demonstrate that Named Plaintiff, and those similarly

situated, worked beyond forty (40) hours in a workweek but were only paid a straight-time




                                                3
             Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 4 of 7



hourly rate for all hours worked, rather than the FLSA-mandated overtime rate for hours worked

over forty (40).

       15.        One such example is an Earnings Statement issued by Athena to Named Plaintiff

for hours worked at its Johnny’s Pizza restaurant in Athens, Georgia from July 11, 2018, through

July 24, 2018, which is attached as Exhibit A to this Complaint. During this time period, Athena

paid Named Plaintiff an hourly rate of $12.50 for 98.5 hours of work. See Exhibit A. However,

Named Plaintiff was not paid an overtime rate for hours worked over forty (40) during this pay

period. See id.

       16.        Another such example is an Earnings Statement issued by Athena to Named

Plaintiff for hours worked at its Johnny’s Pizza restaurant in Athens, Georgia from August 8,

2018, through August 21, 2018, which is attached as Exhibit B to this Complaint. During this

time period, Athena paid Named Plaintiff an hourly rate for all hours worked but failed to pay

him at the FLSA-mandated overtime rate for hours worked over forty (40) in a workweek. See

Exhibit B.

       17.        A third such example is an Earnings Statement issued by Athena to Named

Plaintiff for hours worked at its Johnny’s Pizza restaurant in Athens, Georgia from June 27,

2018, to July 10, 2018, which is attached as Exhibit C to this Complaint. During this time

period, Athena paid Named Plaintiff an hourly rate for all hours worked but failed to pay him at

the FLSA-mandated overtime rate for hours worked over forty (40) in a workweek.             See

Exhibit C.

                                 COLLECTIVE ALLEGATIONS

       18.        Named Plaintiff brings his FLSA claim pursuant to 29 U.S.C. § 216(b) on behalf

of all individuals who, during any time within the past three years, were employed as Cooks,




                                                 4
             Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 5 of 7



Drivers/Dishwashers, Kitchen Managers, and Assistant Managers at Athena’s Johnny’s Pizza

restaurant in Athens, Georgia.

        19.      Named Plaintiff’s FLSA claims should proceed as a collective action because

Named Plaintiff and other similarly situated workers, having worked pursuant to the common

policies described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b)

and the associated decisional law.

                                      CAUSES OF ACTION

                                             COUNT I

            Violation of the Minimum and Overtime Wage Requirements of the FLSA

        20.      All previous paragraphs are incorporated as though fully set forth herein.

        21.      The FLSA requires that employees receive overtime premium pay of “not less

than one and one-half times” their regular pay rate for hours worked over forty (40) in a

workweek. See 29 U.S.C. § 207(a)(1).

        22.      Named Plaintiff is an employee entitled to the FLSA’s protections. See 29 U.S.C.

§ 203(e).

        23.      Defendant is an employer covered by the FLSA. See 29 U.S.C. § 203(d).

        24.      In violating the FLSA, Athena has acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                                     PRAYER FOR RELIEF

        WHEREFORE, Named Plaintiff prays for the following relief, on behalf of himself and

all others similarly situated:

        A.       An order permitting this litigation to proceed as a collective action pursuant to

29 U.S.C. § 216(b);




                                                  5
            Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 6 of 7



       B.        Prompt notice of this litigation, pursuant to 29 U.S.C. § 216(b), to all similarly

situated workers;

       C.        A finding that Athena violated the FLSA;

       D.        A finding that Athena’s FLSA violations are willful;

       E.        A judgment against Athena and in favor of Named Plaintiff and all similarly

situated workers for compensation for all unpaid and underpaid wages that Athena failed and

refused to pay in violation of the FLSA;

       F.        Prejudgment interest to the fullest extent permitted under the law;

       G.        Liquidated damages to the fullest extent permitted under the FLSA;

       H.        Litigation costs, expenses, and Plaintiff’s attorneys’ fees to the fullest extent

permitted under the FLSA and Federal Rules of Civil Procedure; and

       I.        Such other and further relief as this Court deems just and proper in equity and

under the law.

                                         JURY DEMAND

       Named Plaintiff demands a jury as to all claims so triable.


Dated: October 11, 2018                          Respectfully submitted,

                                                 /s/ Michael J. Moore
                                                 MICHAEL J. MOORE (GA Bar No. 520109)
                                                 AIMEE J. HALL (GA Bar No. 318048)
                                                 POPE MCGLAMRY, KILPATRICK, MORRISON &
                                                 NORWOOD, P.C.
                                                 P.O. Box 19337 (31126-1337)
                                                 3391 Peachtree Road, NE, Suite 300
                                                 Atlanta, GA 30326
                                                 Telephone: (404) 523-7706
                                                 Facsimile: (404) 524-1648
                                                 michaelmoore@pmkm.com
                                                 aimeehall@pmkm.com
                                                 efile@pmkm.com



                                                  6
Case 3:18-cv-00136-CDL Document 1 Filed 10/11/18 Page 7 of 7




                            DAVID W. GARRISON (No. 24968)*
                            JOSHUA A. FRANK (No. 33294)*
                            BARRETT JOHNSTON MARTIN & GARRISON, LLC
                            Bank of America Plaza
                            414 Union Street, Suite 900
                            Nashville, TN 37219
                            Telephone: (615) 244-2202
                            Facsimile: (615) 252-3798
                            dgarrison@barrettjohnston.com
                            jfrank@barrettjohnston.com

                            * Pro Hac Vice Motion anticipated

                            Attorneys for Plaintiff




                             7
